Case 1:18-cv-06696-MKB-SMG Document 1 Filed 11/23/18 Page 1 of 12 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Shankar Naraine,                                                 Civ. Action #:
 Individually, and on behalf of all others similarly situated,
                                                                            Complaint
                                       Plaintiff,                       (Wage Class Action)
                -v-

 Automobile Workforce LLC,                                        Jury Trial Demanded
 d/b/a General Workforce,

                                       Defendant.

       Plaintiff Shankar Naraine (“Plaintiff,” or “Narine”), on behalf of himself and all others
similarly situated, by Abdul Hassan Law Group, PLLC, his attorney, complaining of the
Defendant Automobile Workforce LLC. d/b/a General Workforce (“Automobile Workforce” or
“Defendant”), respectfully alleges as follows:

                          NATURE OF THE ACTION
1. Plaintiff alleges on behalf of himself, and other similarly situated current and former
   employees who worked for the Defendant and who elect to opt into this action pursuant to
   the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 216 (b), that he and they are: (i)
   entitled to unpaid wages from Defendant for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times the regular rate for each and all such
   hours over forty in a week, and (ii) entitled to maximum liquidated damages and attorneys’
   fees pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C.
   §§ 216(b).


2. Plaintiff complains on behalf of himself and a class of other similarly situated current and
   former hourly employees who worked for the Defendant in the State of New York, pursuant
   to the Fed. R. Civ. Proc. 23, that he and they are: (i) entitled to unpaid overtime wages from
   Defendant for working more than forty hours in a week and not being paid an overtime rate
   of at least 1.5 times the regular rate for each and all such hours over forty in a week, and (ii)
   entitled to costs and attorney’s fees, pursuant to the New York Minimum Wage Act
   (“NYMWA”), N.Y. Lab. Law §§ 650 et seq., (“NYLL”) including NYLL § 663, and the


                                                    1
Case 1:18-cv-06696-MKB-SMG Document 1 Filed 11/23/18 Page 2 of 12 PageID #: 2



   regulations thereunder – 12 NYCRR § 142-2.2.

3. Plaintiff and the putative class members also entitled to recover compensation for not
   receiving notices and statements required by NYLL 195, under Article 6 of the New York
   Labor Law and is also entitled to maximum liquidated damages, interest, and attorneys’ fees
   pursuant to Section 198 of the New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Shankar Naraine (“Plaintiff” or “Naraine”) is an adult, over eighteen years old, who
   currently resides in Queens County in the State of New York.


8. At all times relevant herein, Defendant Automobile Workforce LLC (“Automobile
   Workforce” or “Defendant”) was a New York for-profit Limited Liability Company with a
   place of business located at 96-16 101st Avenue, Ozone Park, NY 11416.

9. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.



                              STATEMENT OF FACTS



                                                2
Case 1:18-cv-06696-MKB-SMG Document 1 Filed 11/23/18 Page 3 of 12 PageID #: 3



10. Upon information and belief, and at all relevant times herein, Defendant manual workers like
   Plaintiff to perform services at various companies under contract with Defendant. See
   https://generalworkforce.com/


11. Upon information and belief, and at all relevant times herein, Defendant operated at several
   locations and employed over 100 employees.

12. Plaintiff Naraine was employed by Defendant from in or around April 2018 to on or about
   November 19, 2018.

13. At all times relevant herein, Defendant employed Plaintiff as a manual worker performing a
   variety of functions including stocking, packing, etc.

14. At all times relevant herein, Plaintiff was paid at a regular hourly rate of $13 an hour.

15. At all times relevant herein, Plaintiff worked about 59 or more hours a week for Defendant; 6
   days a week – plaintiff worked an additional 20-25 hours each week for Defendant
   transporting its employees for which Plaintiff was not paid at all.

16. At all times relevant herein, Plaintiff was paid at his straight regular rate for overtime hours
   (hours over 40 in a week) worked – and was not paid at all for about 20-25 overtime hours
   each week.

17. A more precise statement of the hours and wages will be made when Plaintiff Naraine
   obtains the wage and time records Defendant was required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendant was required to
   keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6, are
   incorporated herein by reference.



18. At all times relevant herein, Defendant failed to pay Plaintiff and the putative class members
   at a rate of at least 1.5 times their regular rate for each and all overtime hours (hours over 40
   in a week) worked in each week during their employment with Defendant.




                                                  3
Case 1:18-cv-06696-MKB-SMG Document 1 Filed 11/23/18 Page 4 of 12 PageID #: 4



19. At all times relevant herein, Defendant did not provide Plaintiff and the putative class with
   the notice(s) required by NYLL 195(1).


20. At all times relevant herein, Defendant did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) – the statements provided to Plaintiff did not contain all the hours
   worked by Plaintiff nor did it state Plaintiff’s overtime rate of pay, among other deficiencies.



21. At all times relevant herein, Defendant’s payment policy and practice laid out above applies
   to Plaintiff and the putative class members.

22. Upon information and belief, and at all times relevant herein, Defendant had revenues and/or
   transacted business in an amount exceeding $500,000 annually.

23. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.

24. At all times applicable herein and upon information and belief, Defendant conducted
   business in interstate commerce involving the purchase of equipment and supplies necessary
   for their business.

25. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.

26. Defendant as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.

27. At all times applicable herein and upon information and belief, Defendant transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.


28. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems.


                                                  4
Case 1:18-cv-06696-MKB-SMG Document 1 Filed 11/23/18 Page 5 of 12 PageID #: 5




29. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.

30. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.

31. “Plaintiff” as used in this complaint refers to the named Plaintiff.

32. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.
                       AS AND FOR A FIRST CAUSE OF ACTION
               FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Overtime)
33. Plaintiff alleges on behalf of himself and all others similarly situated who opt into this action
   pursuant to 29 U.S.C. § 216(b) and incorporates by reference the allegations in paragraphs 1
   through 32 above as if set forth fully and at length herein.


34. The named Plaintiff has consented to be part of this action by the filing of this action on his
   behalf and with his consent.


35. The FLSA cause of action is brought as a collective action on behalf of the named Plaintiff
   and all others who are/were similarly situated and who file consents to opt-in to the action.


36. The class of similarly situated individuals as to the FLSA cause of action is defined as
   current and former employees of Defendant, who 1) worked more than forty hours in a week,
   within at least the three-year period, preceding the filing of this complaint; and 2) were not
   paid at an overtime rate of at least 1.5 times their regular rate for each and all hours worked
   in excess of forty hours in a week as also explained above.




                                                  5
Case 1:18-cv-06696-MKB-SMG Document 1 Filed 11/23/18 Page 6 of 12 PageID #: 6



37. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are approximately over 100 members of the class during the
   class period.

38. The class definition will be refined as is necessary, including after discovery if necessary.

39. At all times relevant to this action, Plaintiff and all those similarly-situated, were employed
   by Defendant within the meaning of the FLSA – 29 U.S.C 201 et Seq.

40. Upon information and belief, and at all times relevant to this action, Plaintiff and all those
   similarly similarly-situated, were engaged in commerce and/or in the production of goods for
   commerce and/or Defendant constituted an enterprise(s) engaged in commerce within the
   meaning of the FLSA including 29 U.S.C. §§ 207(a).

41. Upon information and belief and at all times relevant herein, Defendant transacted commerce
   and business in excess of $500,000.00 annually or had revenues and/or expenditures in
   excess of $500,000.00 annually.

42. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff, and all
   those similarly similarly-situated as class members, overtime compensation at rates not less
   than 1.5 times their regular rate of pay for each and all hours worked in excess of forty hours
   in a work week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
43. Due to Defendant’s FLSA violations, Plaintiff, and all those similarly-situated, are entitled to
   recover from Defendants, their unpaid overtime wage compensation, plus maximum
   liquidated damages, attorney’s fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                         AS AND FOR A SECOND CAUSE OF ACTION
                                NYLL 650 et Seq. (Unpaid Overtime)

44. Plaintiff alleges on behalf of himself and all others similarly situated as class members and



                                                  6
Case 1:18-cv-06696-MKB-SMG Document 1 Filed 11/23/18 Page 7 of 12 PageID #: 7



   incorporates by reference the allegations in paragraphs 1 through 43 above as if set forth
   fully and at length herein.

                               CLASS ALLEGATIONS
45. Plaintiff sues on his own behalf and on behalf of a class of persons under Rule 23(a), (b)(2)
   and (b)(3) of the Federal Rules of Civil Procedure.


46. The class of similarly-situated individuals as to the overtime cause of action under the NYLL
   is defined as current and former employees of Defendant, who: 1) were employed by
   Defendant within the State of New York; 2) worked more than forty hours in a week, within
   at least the six-year period, preceding the filing of this complaint; and 3) were not paid at an
   overtime rate of at least 1.5 times their regular rate for each and all hours worked in excess of
   forty hours in a week as also explained above.

47. The class definition will be refined as is necessary, including after discovery if necessary.

48. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are over 100 members of the class during the class period.

49. Upon information and belief, the putative class is so numerous that joinder of all members is
   impracticable.

50. Upon information and belief, there are questions of law or fact common to the class –
   whether the putative class was paid at least 1.5 times the applicable regular rate for all hours
   in excess of forty in a week.

51. Upon information and belief, the claims of the representative party are typical of the claims
   of the class.

52. The representative party will fairly and adequately protect the interests of the class.

53. The Defendant has acted or refused to act on grounds generally applicable to the class,
   thereby making appropriate final injunctive relief or corresponding declaratory relief with



                                                  7
Case 1:18-cv-06696-MKB-SMG Document 1 Filed 11/23/18 Page 8 of 12 PageID #: 8



   respect to the class as a whole.

54. There are questions of law and fact common to the class which predominate over any
   questions solely affecting individual members of the class, including:


       (a) Whether, Defendant failed and/or refused to pay the Plaintiff and the putative class
       members at a rate of at least one and one half (1 ½) times their regular hourly rate for all
       hours worked in excess of forty each week within the meaning of New York Minimum
       Wage Act and the regulations thereunder – 12 NYCRR § 142-2.2.


55. A class action is superior to other available methods for the fair and efficient adjudication of
   the controversy - particularly in the context of wage and hour litigation where individual
   Plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court
   against corporate Defendant and in light of the large number of putative class members.


56. At all times relevant to this action, Plaintiff and all those similarly-situated as class members,
   were employed by Defendant within the meaning of the New York Labor Law, §§ 2 and 651
   and the regulations thereunder including 12 NYCRR § 142.

57. At all times relevant herein, Defendant failed to pay and willfully failed to pay Plaintiff and
   all those similarly-situated as class members, overtime compensation at rates not less than
   1.5 times their regular rate of pay for each and all hours worked in excess of forty hours in a
   work week, in violation of the New York Minimum Wage Act and its implementing
   regulations. N.Y. Lab. Law §§ 650 et seq.; 12 NYCRR § 142-2.2.

                               Relief Demanded
58. Due to Defendant’s NYLL overtime violations, Plaintiff, and all those similarly-situated, are
   entitled to recover from Defendant, their unpaid overtime compensation, maximum
   liquidated damages, prejudgment interest, attorney’s fees, and costs of the action, pursuant to
   NYLL § 663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION



                                                  8
Case 1:18-cv-06696-MKB-SMG Document 1 Filed 11/23/18 Page 9 of 12 PageID #: 9



                                 NYLL § 190, 191, 193, 195 and 198
59. Plaintiff alleges on behalf of himself and all others similarly situated as class members and
   incorporates by reference the allegations in paragraphs 1 through 58 above as if set forth
   fully and at length herein.


                                     CLASS ALLEGATIONS
60. Plaintiff sues on his own behalf and on behalf of a class of persons under Rule 23(a), (b)(2)
   and (b)(3) of the Federal Rules of Civil Procedure.


61. The class of similarly-situated individuals as to the cause of action for NYLL 195(1) and
   NYLL 195(3) violations is defined as current and former employees of Defendant who: 1)
   were not provided with the notice(s) required by NYLL 195(1), or 2) were not provided with
   the statement(s) required by NYLL 195(3).


62. The class includes but is not limited to employees who did not receive wage statements,
   employees who received wage statements but whose wage statements did not reflect all hours
   worked or all wages earned, and employees who did not receive the required wage notices
   setting forth the regular and overtime rate of pay among other information.

63. The class definition will be refined as is necessary, including after discovery if necessary.

64. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are over 100 members of the class during the class period.

65. Upon information and belief, the putative class is so numerous that joinder of all members is
   impracticable.

66. Upon information and belief, there are questions of law or fact common to the class – (a)
   whether Defendant failed to provide Plaintiff with the notice(s) required by NYLL 195(1),
   and (b) whether Defendant failed to provide Plaintiff and the putative class with the
   statement(s) required by NYLL 195(3).



                                                  9
Case 1:18-cv-06696-MKB-SMG Document 1 Filed 11/23/18 Page 10 of 12 PageID #: 10




 67. Upon information and belief, the claims of the representative party are typical of the claims
       of the class.

 68. The representative party will fairly and adequately protect the interests of the class.

 69. The Defendant has acted or refused to act on grounds generally applicable to the class,
       thereby making appropriate final injunctive relief or corresponding declaratory relief with
       respect to the class as a whole.

 70. There are questions of law and fact common to the class which predominate over any
       questions solely affecting individual members of the class, including:

  i.      whether Defendant failed to provide Plaintiff with the notice(s) required by NYLL 195(1),
          and whether Defendant failed to provide Plaintiff and the putative class with the
          statement(s) required by NYLL 195(3).


 71. A class action is superior to other available methods for the fair and efficient adjudication of
       the controversy - particularly in the context of wage and hour litigation where individual
       plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court
       against corporate Defendant and in light of the large number of putative class members.


 72. At all times relevant to this action, Plaintiff and all those similarly-situated as class members,
       were employed by Defendant within the meaning of the New York Labor law, §§ 190 et seq.,
       including §§ 191, 193, 195 and 198.

 73. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff and the
       class members with the notice(s) required by NYLL 195(1) – Plaintiff and the class are
       therefore entitled to and seeks to recover in this action the maximum recovery for this
       violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as
       well as an injunction directing Defendant to comply with NYLL 195(1).

 74. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff and the



                                                    10
Case 1:18-cv-06696-MKB-SMG Document 1 Filed 11/23/18 Page 11 of 12 PageID #: 11



    class members with the statement(s) required by NYLL 195(3) – Plaintiff and the class are
    therefore entitled to and seeks to recover in this action the maximum recovery for this
    violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
    well as an injunction directing Defendant to comply with NYLL 195(1).

                                           Relief Demanded
 75. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
    191, 193, 195 and 198, Plaintiff, and all those similarly-situated, are entitled to recover from
    Defendant, maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable
    attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including §
    198.


                               PRAYER FOR RELIEF
 WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
 76. Declare Defendant to be in violation of the Plaintiff’s rights under the Fair Labor Standards
    Act, Article 6 of the New York Labor Law, the New York Minimum Wage Act, and the
    Regulations thereunder;


 77. As to the First Cause of Action, award Plaintiff and those similarly situated who opt-in to
    this action, their unpaid overtime compensation due under the FLSA, together with
    maximum liquidated damages, costs and attorney’s fees pursuant to 29 USC § 216(b);

 78. As to the Second Cause of Action, award Plaintiff and those similarly situated as class
    members, their unpaid overtime compensation due under the New York Minimum Wage Act
    and the Regulations thereunder including 12 NYCRR § 142-2.2, together with maximum
    liquidated damages, prejudgment interest, costs and attorney’s fees pursuant to NYLL § 663;

 79. As to the Third Cause of Action, award of Plaintiff and those similarly situated as class
    members, maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable
    attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including §
    198.




                                                 11
Case 1:18-cv-06696-MKB-SMG Document 1 Filed 11/23/18 Page 12 of 12 PageID #: 12



 80. Award Plaintiff and all others similarly situated prejudgement interest on all monies due;

 81. Award Plaintiff and all others similarly situated any relief requested or stated in the
    preceding paragraphs but which has not been requested in the WHEREFORE clause, in
    addition to the relief requested in the wherefore clause;

 82. Award Plaintiff and all others similarly situated such other, further and different relief as the
    Court deems just and proper.


 Dated: Queens Village, New York
        November 23, 2018

 Respectfully submitted,

 Abdul Hassan Law Group, PLLC

 _/s/ Abdul Hassan________________
 By: Abdul K. Hassan, Esq. (AH6510)
 215-28 Hillside Avenue, Queens Village, NY 11427
 Tel: 718-740-1000 - Fax: 718-740-2000
 E-mail: abdul@abdulhassan.com
 ATTORNEY FOR THE PLAINTIFF




                                                   12
